 Case 4:20-cv-00957-SDJ Document 55 Filed 02/08/21 Page 1 of 1 PageID #: 850




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.               §
                                         §
v.                                       §    CIVIL NO. 4:20-CV-957-SDJ
                                         §
GOOGLE LLC                               §

                                     ORDER

      Before the Court is Plaintiff State of Texas’s Unopposed Motion for Leave to

File under Seal an unredacted version of Plaintiffs’ Response in Opposition to

Defendant Google LLC’s Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a),

as well as
        . an unredacted version of the Declaration of Brooke Smith in support of the

Response. (Dkt. #51). Having considered the unopposed motion, the Court concludes

that it should be GRANTED.

      It is therefore ORDERED that the unredacted versions of Plaintiffs’ Response

in Opposition to Defendant Google LLC’s Motion to Transfer Venue Pursuant to

28 U.S.C. § 1404(a) and the Declaration of Brooke Smith in support thereof,

(Dkt. #52), are deemed proper as filed and are to remain under seal.

           So ORDERED and SIGNED this 8th day of February, 2021.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
